216 Ga. 162 (1960)
115 S.E.2d 531
BELLO
v.
MILHOLLAND et al.
20927.
Supreme Court of Georgia.
Submitted June 14, 1960.
Decided June 28, 1960.
Wendell C. Lindsey, for plaintiff in error.
Lucio L. Russo, Wm S. Shelfer, Dunaway, Embry & Shelfer, contra.
*164 HEAD, Presiding Justice.
1. "No cause shall be carried to the Supreme Court . . . upon any bill of exceptions while the same is pending in the court below, unless the decision or judgment complained of, if it had been rendered as claimed by the plaintiff in error, would have been a final disposition of the cause or final as to some material party thereto, or unless the judgment is one sustaining, overruling, or dismissing a plea to the jurisdiction, or a plea of res judicata, or one sustaining or overruling a general demurrer to a caveat to the probate of a will, . . . " Code § 6-701, as amended, Ga. L. 1957, pp. 224, 230.
2. "The dismissal of a cross-bill or answer is not such a final *163 disposition of a cause as may be reviewed in this court." Williams v. Kwik Shake Dispenser Mfg. Co., 214 Ga. 478 (105 S. E. 2d 457), and cases cited. The order denying the motion to dismiss the cross-bill, "if it had been rendered as claimed by the plaintiff in error," would not have been a final disposition of the cause.
3. The order requiring the claimants to the fund to interplead was an interlocutory order, and the cause is still pending in the trial court.
Writ of error dismissed. All the Justices concur, except Duckworth, C. J., disqualified.